El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La conducta que da lugar a la presente acción discipli-naria tiene su génesis en el caso Rodríguez Morales v. Registrador, 142 D.P.R. 347 (1997). En éste nos percatamos *453del hecho de que el Ledo. José A. Davison Lampón,(1) nota-rio que autorizó la escritura de venta judicial allí en con-troversia, había fotocopiado en dicha escritura los textos del Mandamiento de Ejecución y el Acta de Subasta en lugar de transcribirlos.(2) Observamos, además, una dis-crepancia entre el precio de tasación consignado en la es-critura de venta judicial y el precio fijado como tipo mínimo en la sentencia fotocopiada en la referida escritura. En aquel momento este Tribunal señaló:
Nos provoca una gran preocupación que los notarios estén de-sarrollando como práctica el incorporar a un instrumento pú-blico el texto de algún documento fotocopiándolo, en lugar de transcribirlo en dicho instrumento.
Además, en el caso de autos surge una contradicción entre el precio de tasación consignado en el párrafo CUARTO de la escritura de venta judicial y el precio de tasación fijado como tipo mínimo en la sentencia fotocopiada en dicha escritura.
Por lo anterior, remitiremos este caso a la Oficina de Inspec-ción de Notarías (ODIN), para la correspondiente investiga-ción e informe a este Tribunal.(3)
En cumplimiento con tal requerimiento, la Leda. Carmen H. Carlos, Directora de la Oficina de Inspección de Notarías (ODIN), sometió ante este Tribunal un informe en el cual califica como incorrecta la práctica de fotocopiar el texto de algún documento en la escritura matriz. Sobre esta práctica señaló que combinar indiscriminadamente distintas técnicas de incorporación de escritura en la re-dacción del original atentaba contra la integridad del con-tenido del documento y confligía con el principio de autoría del instrumento matriz.
En cuanto a la discrepancia observada en el precio mí-nimo para la primera subasta, fijado en $15,000 en la sen-*454tencia y en $12,875 en el acta de subasta, la licenciada Carlos expresó que el notario debió examinar los documen-tos referentes a la subasta previo a redactar la escritura de venta judicial y que, como profesional del Derecho, debió percatarse que el precio mínimo fijado para la primera su-basta era diferente al utilizado por el alguacil al efectuarla. En vista de esto, sostuvo que la actuación del licenciado Davison Lampón constituyó un error fundamental en el descargo de su responsabilidad notarial.
Debe señalarse que en el referido informe la Directora de la Oficina de Inspección de Notarías plasmó la posición del notario con relación a ambos señalamientos. Sobre el primer asunto —incorporar mediante fotocopia el Manda-miento de Ejecución y el Acta de Subasta— el licenciado Davison Lampón expresó que había adoptado la
... iniciativa de incluir en la redacción del instrumento público el traslado literal mediante la utilización del mecanismo foto-gráfico por medio electrónico por constituir éste [sic] medio uno verás [sic], confiable, formal y permanente que evita la comisión de errores. Informe de la Oficina de la Directora de Inspección de Notarías, Anejo 1, pág. 2.
Adujo que el referido mecanismo está permitido por los Arts. 39 y 45 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sees. 2061 y 2067, y que no constituye fundamento para decretar la nulidad de los instrumentos públicos.(4)
En cuanto al asunto de la discrepancia en el tipo mí-nimo utilizado en la subasta, el licenciado Davison Lam-pón expresó
La escritura objeto del presente escrito se ajusta la causa de $12,875.00 al acta de subasta que da lugar al instrumento público. No merece explicación por ser hecho claro que la pri-mera subasta según el mandamiento de ejecución es de $15,000.00[,] todo lo que demuestra un error que requiere el *455celebrar una nueva subasta y una nueva escritura de venta judicial. El error señalado no tiene consecuencias que menos-caben derecho alguno de la parte que tiene una sentencia a su favor que es final, firme e inapelable de una ejecución de pa-garé hipotecario por la vía ordinaria sobre el mismo predio que como objeto describe la escritura de venta judicial. Informe de la Oficina de la Directora de Inspección de Notarías, Anejo 1, pág. 4.
En vista de que en el presente caso no existe controver-sia sobre los hechos, no hubo necesidad de designar un Comisionado Especial para que rindiera un informe. In re Irizarry, González, 151 D.P.R. 916 (2000). Por esta razón procedemos a resolver la controversia sin ulterior trámite.(5)
I — H
No cabe duda que la notaría es una función de cuidado que debe ser ejercida con suma diligencia y celo profesional. In re Charbonier Laureano, 156 D.P.R. 575 (2002); In re Vera Vélez, 148 D.P.R. 1 (1999); In re Torres Olmeda, 145 D.P.R. 384, 392 (1998); In re Bringas Rechani, 128 D.P.R. 132, 134 (1991); In re Rodríguez Mena, 126 D.P.R. 205, 207 (1990); In re Alvarado Tizol, 122 D.P.R. 587, 589 (1988). En armonía con lo expresado, en reiteradas ocasiones este Tribunal ha sostenido que los notarios están obligados a cumplir estrictamente con lo dispuesto en la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2002 et seq., en los cánones del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, y en el contrato entre las partes. La inobservancia de tal obligación expone al notario a la acción disciplinaria correspondiente. In re Verdejo Roque, 153 D.P.R. 464 (2001), In re Rodríguez Báez, 129 D.P.R. 819 (1992).
*456Así pues, la Ley Notarial de Puerto Rico exige el cumplimiento de ciertos requisitos de forma en la redacción de los instrumentos públicos, con el fin de garantizar su autenticidad y minimizar al máximo las posibilidades de adulteración.(6) Por ejemplo, la Ley Notarial de Puerto Rico reglamenta el tamaño del papel en el cual deben ser redactados los instrumentos públicos,(7) las medidas específicas que deberán tener sus márgenes(8) y el uso de abreviaturas y guarismos.(9) Además, se dispone que el notario no podrá dejar espacios en blanco en el texto del instrumento.(10)
En lo que respecta a la grafía del instrumento público, la Ley Notarial de Puerto Rico distingue entre las escrituras matrices y las copias certificadas. En relación con las primeras, se dispone que podrán ser redactadas
... en manuscrito, siempre que se use tinta indeleble, impresos o en maquinilla con cinta indeleble o por otros mecanismos electrónicos o mecánicos que produzcan documentos indele-bles y permanentes.(11)
Por el contrario, al referirse a las copias certificadas de escrituras matrices, en su Art. 45 (4 L.P.R.A. sec. 2067), la Ley Notarial de Puerto Rico dispone que éstas podrán ser “fotográficas o copias reproducidas por cualquier otro me-dio electrónico”.
Sobre este particular es menester señalar que tanto la ley como el reglamento definen escritura matriz como aquella que el notario redacta a ruego de los *457comparecientes. Específicamente, el Art. 13 de la ley, 4 L.P.R.A. see. 2031, la describe como: “la original que el no-tario ha de redactar sobre el contrato o acto sometido a su autorización.” Por su parte, la Regla 19 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, define escri-tura matriz como el
... original que el notario redacta sobre el contrato, acto o he-cho que relata, firmado por los comparecientes y los testigos, si los hubiere, firmado, rubricado, signado y sellado por el no-tario ....

Es de notar que la diferencia básica entre la escritura matriz y la copia certificada es que la primera es la original y es redactada por el notario, mientras que la otra es una mera reproducción de la original. 
(12)

Ahora bien, ¿puede el notario autorizante de una escri-tura matriz incorporar el texto de un documento fotoco-piado al instrumento público que lo autoriza en lugar de transcribirlo? ¿Constituye el acto de “fotocopiar” un medio de redacción capaz de producir instrumentos públicos matrices “indelebles y permanentes”? Contestamos ambas in-terrogantes en la negativa. Lo contrario pondría en grave peligro la integridad y autenticidad del instrumento pú-blico y debilitaría los cimientos que sustentan la fe pública notarial. Veamos.
A. Sabido es que la fe pública notarial constituye el elemento principal de todo el esquema de autenticidad documental. In re Feliciano Ruiz, 117 D.P.R. 269, 275 (1986).(13) Por virtud de la intervención del notario, custodio de esa fe pública, el documento notarial goza de tres atributos esenciales: autenticidad, corrección y exactitud. *458E. Giménez-Arnau, Derecho Notarial, Pamplona, Ed. Uni-versidad de Navarra, 1976, T. II, pág. 397. Lo caracterís-tico del instrumento público es precisamente su presunción de veracidad y su fuerza probatoria. Id., pág. 398. Su ori-gen público genera su eficacia de hacer fe, lo cual permite que sea, siempre y en toda su integridad, un documento auténtico. Id., pág. 401.
Los singulares efectos que se conceden al instrumento público, su legitimación para el tráfico y la credibilidad impuesta por el Estado a su contenido justifican que en su confección se exijan una serie de requisitos formales que garanticen su autenticidad y hagan estadísticamente despreciable el porcentaje de posibilidades de adulteración. S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. esp., San Juan, Ed. Publicaciones STP, Inc., 1995, pág. 8.50, donde se cita a P. Avila Alvarez, Derecho Notarial, 6ta ed., Barcelona, Ed. Bosch, 1986, pág. 79.
Permitir que el texto de algún documento sea fotocopiado en uno de sus folios e incorporado en el cuerpo del instrumento público matriz, atentaría contra la integridad del instrumento y afectaría la presunción de veracidad impartida por la fe pública notarial. ¿Cómo asegurar la autenticidad de un documento cuyo texto puede ser fácilmente sustituido haciendo uso de ciertas estrategias técnicas provistas por la magia de las máquinas fotocopiadoras? ¿Qué efecto práctico tendrían las formalidades exigidas en la Ley y el Reglamento Notarial si permitimos tal inserción:?
Otra situación que podría suscitarse con tal práctica es, precisamente, la comisión de errores en el proceso de re-dacción del instrumento público —como en efecto ha ocu-rrido en el caso de autos— ya que el notario podría descui-dar la obligación que tiene de examinar los detalles del documento que fotocopia. No cabe duda que la transcrip-ción del documento, o parte de éste en la escritura que se autoriza, asegura que el notario lo ha leído y examinado, lo *459cual minimiza la comisión de errores en documentos notariales.
Lo antes expuesto es más que suficiente para concluir que la práctica de incorporar la fotocopia de algún docu-mento al instrumento matriz debe ser enérgicamente recha-zada por este Tribunal. Dicha práctica no sólo pone en ja-que características esenciales del instrumento público, sino que, además, incide directamente contra la fe pública notarial.
Por otra parte, es de notar que tanto la Ley Notarial de Puerto Rico como su Reglamento describen la escritura matriz como aquella que el notario “redacta” sobre el contrato o acto sometido a su consideración.(14) No hemos encontrado disposición alguna, ni en la ley ni el reglamento notarial, de la cual se pueda inferir que el acto de “fotocopiar” el texto de un documento en el cuerpo de la escritura matriz pueda estar comprendido dentro del término “redacción” que utiliza la ley. En ese sentido debe quedar claro que bajo ningún concepto podrán ser utilizados mecanismos electrónicos para intercalar documentos al texto de la escritura matriz.
HH h — H
En lo que respecta al asunto de la discrepancia obser-vada entre el precio de tasación consignado por el notario en la escritura de venta judicial y el precio fijado como tipo mínimo en la sentencia fotocopiada en dicha escritura, co-incidimos con lo expresado por la Directora de ODIN en cuanto a que este error fue fundamental. Bajo ningún con-cepto podemos avalar el argumento del notario en cuanto a que se trató de un simple error que sólo conlleva la cele-bración de una nueva subasta y una nueva escritura de *460venta judicial. No podemos minimizar a tal grado la falta en que incurrió el licenciado Davison Lampón. Todo lo con-trario, estamos ante un proceso de subasta celebrado en contravención con lo dispuesto en el Art. 221 de la Ley Hipotecaria y del Registro de la Propiedad, (15) circunstan-cia que fue totalmente ignorada por el licenciado Davison Lampón a pesar de tener ante sí elementos de juicio sufi-cientes para detectarla.
Es evidente que el licenciado Davison Lampón faltó a su deber de calificar los documentos que tenía ante sí al au-torizar una escritura sin asegurarse de la legalidad del ne-gocio que en virtud de ella se concretaba. Con esta acción defraudó la fe pública, en menosprecio de los postulados más esenciales de su ministerio. Veamos.
En reiteradas ocasiones este Tribunal ha sostenido que en nuestra jurisdicción el notario ejerce una función dual. Por un lado, es un funcionario que realiza una función pública y, por el otro, es un técnico profesional del Derecho. (16) Ahora bien, no se trata de que el notario en unas ocasiones ejerza como funcionario público y en otras como profesional del Derecho, sino que ambas funciones se hallan imbricadas de forma tal que resulta imposible ubicarlo, nítidamente y sin reservas, dentro del campo del derecho público o del derecho privado. J.F. Delgado de Miguel, La función notarial, Núm. Extraordinario II Rev. Jur. Not. 227, 235 (1993); E. Giménez-Arnau, Introducción al Derecho Notarial, Madrid, Ed. Rev. Der. Privado, 1944, pág. 47.
Partiendo de tales postulados, en In re Meléndez *461Pérez, 104 D.P.R. 770, 775 (1976), sostuvimos que en Puerto Rico la función del notario trasciende la de un au-tómata legalizador de firmas y penetra al campo de la le-galidad de la transacción que ante él se concreta.(17) Al au-torizar un documento, éste da fe pública y asegura que cumple con todas las formalidades de ley, formal y sustan-tivamente, que es legal y verdadero, y que se trata de una transacción válida y legítima. In re Feliciano Ruiz, ante, pág. 275.
Cónsono con lo anterior, en Chévere v. Cátala, 115 D.P.R. 432, 438 (1984), señalamos que al autorizar una escritura el notario tiene cuatro deberes principales. Estos son: (i) indagar la voluntad de los otorgantes; (ii) formular la voluntad indagada; (iii) investigar ciertos hechos y datos de los que depende la eficacia o validez del negocio, y (iv) darles a los otorgantes las informaciones, aclaraciones y advertencias necesarias para que comprendan el sentido, así como los efectos y consecuencias del negocio, y se den cuenta de los riesgos que corren en celebrarlo.(18)
íntimamente relacionado con el deber de investigar los hechos, de los cuales depende la validez o eficacia del acto, está el deber del notario de examinar los antecedentes del negocio que autoriza. A tales efectos, en Chévere v. Cátala, ante, págs. 442-443, citando a Ávila Álvarez,(19) expresamos:
La buena práctica notarial exige el examen de los antece-dentes en la redacción del instrumento público.
*462“Si el instrumento se redactase a base de las declaraciones de las partes simplemente no podría sentarse la presunción de legalidad y validez del negocio (por la probabilidad de que hu-biese no sólo mala fe sino, también, impericia técnica en la exposición de los antecedentes por los interesados), ni la escri-tura quedaría completa, pues requeriría ir acompañada cons-tantemente de la prueba documental que debió presentarse al Notario. Es preciso que la escritura descanse en la calificación del Notario (sobre los presupuestos del negocio), que descarte la probabilidad de mala fe, por la responsabilidad notarial, y de impericia, por la preparación técnica de dicho funcionario.
De aquí el derecho de éste (reconocido por el Reglamento Notarial en varios preceptos) de examinar los documentos ne-cesarios para su calificación, y de aquí que sólo en casos ex-cepcionales deba dispensar de la presentación de los mismos.”
A tono con lo anterior, hemos sido enfáticos al expresar que la función del notario comprende el asegurarse de la legalidad de toda transacción que ante él se concreta. In re Criado Vázquez, ante. Esto implica que, en su deber de ilustrar y dar consejo legal a las partes contratantes, no exista guardarraya que separe al notario del abogado. In re Meléndez Pérez, ante, pág. 775. Es más, este Tribunal ha ido más allá al exigirle al notario que, en virtud del entrenamiento legal que posee, ejerza una función previsora frente a aquellos que ante él comparecen. Rodríguez Sardenga v. Soto Rivera, 108 D.P.R. 733, 741 (1979).
Lo antes expuesto necesariamente significa que el nota-rio no sólo debe conocer la norma, exigencia de todo jurista, sino que, además, debe saber interpretarla e integrarla en el plano general del ordenamiento jurídico que sólo el pro-fesional del Derecho está en condiciones de hacer. J.F. Delgado de Miguel, La función notarial, Núm. Extraordinario II Rev. Jur. Not. 227, 235 (1993).(20) A tales efectos, en In re *463Feliciano Ruiz, ante, pág. 275, sostuvimos que, como pro-fesional del Derecho, el notario tiene la obligación de cono-cer las leyes, la doctrina, las costumbres y la jurisprudencia.(21)
Del mismo modo, en In re González Maldonado, 152 D.P.R. 871 (2000), señalamos que por la importancia que reviste la figura del notario, dentro del tráfico jurídico de bienes, éste tiene que ser en extremo cuidadoso y desplegar con sumo esmero su desempeño profesional. Esto implica que el notario tiene la obligación de mantenerse al día y seguir las disposiciones legales que reglamentan esta profesión, así como la doctrina y la jurisprudencia. Ciertamente, si no fuera así, ¿para qué serviría, entonces, su profesión de abogado por ley puesta a disposición de las partes en su despacho notarial? In re González Maldonado, ante.
Finalmente, es menester recordar que el notario ejerce una función de “primer calificador” sobre la legalidad y suficiencia de los documentos que autoriza. Gasolinas PR v. Registrador, 155 D.P.R. 652 (2001). Así, pues, se trata de una especie de “labor preventiva”, íntimamente ligada a la certeza y seguridad jurídica provista por la intervención notarial. Es en tal virtud que se le exige al notario una mayor aportación técnica y un examen cuidadoso de los documentos que se le presentan y de las transacciones o negocios jurídicos que ante él se concretan.
En el caso de autos, se permitió una postura inferior al precio de tasación pactado por las partes en la escritura de constitución de hipoteca. Dicha “desviación” surgía clara-mente del acta preparada por el alguacil, donde éste hacía *464constar que el inmueble había sido adjudicado a los espo-sos Rodríguez-Colón en la primera subasta por doce mil ochocientos setenta y cinco dólares, cantidad identificada como el tipo mínimo fijado. Este era contrario a lo dis-puesto en la sentencia emitida por el foro de instancia, incluida ésta en el mandamiento judicial que el notario tuvo ante sí, donde el tribunal dispuso que el tipo mínimo para la primera subasta había sido fijado en quince mil dólares.
Si el notario Davison Lampón hubiera realizado un exa-men cuidadoso de los documentos presentados por las par-tes al momento de autorizar la escritura de venta judicial —deber que tenía como “primer calificador” de los instru-mentos que autentica— se hubiera percatado de que exis-tía una discrepancia entre el tipo mínimo establecido en la sentencia y el mencionado en el acta de subasta. Esto hu-biera sido suficiente para que, como técnico conocedor del Derecho, intuyera que la venta judicial celebrada había sido realizada en contravención con lo dispuesto en el Art. 221 de la Ley Hipotecaria, ante. En tales circunstancias, el notario debió negarse a elevar a escritura pública un acto contrario a la ley hipotecaria, y debió proceder a asesorar a las partes en torno a la ilegalidad de la venta celebrada.
Por otro lado, es menester resaltar el hecho de que en la escritura que nos atañe el notario Davison Lampón expresó un hecho que no era correcto al afirmar que el inmueble subastado estaba tasado en doce mil ochocientos setenta y cinco dólares, información que, como hemos visto, era errónea. Sobre este particular, en In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840, 863 (1993), señalamos que faltar a la veracidad de los hechos es una de las faltas más graves que como custodio de la fe pública puede cometer un notario.(22) Véase, además, In re Vera Vélez, ante. Con esta *465falta no sólo se quebranta la fe pública notarial, sino que, además, se socava la “integridad de la profesión”. In re Vera Vélez, ante. En virtud de lo anterior fue que en In re Martínez, Odell II, 148 D.P.R. 636, 642 (1999), señalamos que “[m]ás que un ideal irrealizable, la verdad es atributo inseparable del ser abogado y, sin ésta, no podría la profe-sión jurídica justificar su existencia”.
Debe mantenerse presente que, en reiteradas ocasiones, hemos sostenido que para incurrir en esta falta no es necesario que el notario haya faltado a la verdad intencionalmente. In re Martínez, Odell II, ante. Véase, además, In re Charbonier Laureano, ante. Por el contrario, la falsedad puede ser el resultado de una labor carente del celo y la cautela que exige la función pública del notario o de la excesiva confianza en las manifestaciones de los comparecientes. In re Rivera Arvelo y Ortiz Velázquez, ante.(23) Esta es precisamente la situación que hoy tenemos ante nos.
En el caso de autos no existe el más mínimo indicio de que el licenciado Davison Lampón haya actuado de mala fe o con la intención de engañar o beneficiarse personalmente. Más bien, su falta parece ser el fruto del descuido al no examinar con el debido cuidado los docu-mentos presentados por las partes al momento de autori-zar la escritura aquí en controversia. Abona a tal descuido el hecho de haber fotocopiado el mandamiento de ejecución y el acta de subasta a la escritura otorgada. No cabe duda que el ejercicio de un grado más alto de prudencia durante la autorización de la escritura hubiese alertado al notario *466sobre la irregularidad de que adolecía la subasta celebrada.
Ya hemos señalado que
[e]n la práctica notarial con rareza se dan las circunstancias de urgencia e imprevisión que a veces frustran la abogacía por lo que son contadas las ocasiones en que un notario pueda acogerse al palio de olvido, inadvertencia o negligencia excusable. In re Meléndez Pérez, ante, pág. 775.
Ciertamente, la “notaría es faena de tiempo y paciente integración de todos los elementos documentales, que sufre en su calidad con la festinación y la atracción de los atre-chos fáciles”. Empire Life Ins. Co. v. Registrador, 105 D.P.R. 136, 139 (1976). Son, precisamente, tales “atrechos fáciles” los que pervierten la función notarial y convierten a los notarios en fantasmas de la ineptitud y precursores de una práctica lesiva a la fe pública.
r-H hH HH
En. virtud de lo antes expuesto, forzoso resulta concluir que con su proceder el licenciado Davison Lampón faltó a su deber como custodio de la fe pública. Como notario, éste tenía la indeclinable obligación de cerciorarse de la legali-dad del negocio jurídico que autorizaba. No lo hizo. Los hechos demuestran que falló al no realizar un examen cui-dadoso de los documentos que tuvo ante sí, y faltó así a su deber como “primer calificador” de las escrituras que autoriza. Esto lo llevó a obviar por completo lo establecido en la Ley Hipotecaria y del Registro de la Propiedad con relación a la celebración de las ventas judiciales y a prestar un pobre asesoramiento a los contratantes que ante él acudieron. En vista de las circunstancias particulares del presente caso, y considerando el hecho de que el licenciado Davison Lampón lleva treinta y cuatro años en la práctica de la profesión legal, y por ser ésta la primera ocasión en *467que falta a sus obligaciones profesionales y éticas, conside-ramos procedente imponerle una sanción económica de $500. (24)
Huelga decir que apercibimos al licenciado Davison Lampón para que en el futuro cumpla fielmente con los principios y postulados propios de nuestro ordenamiento notarial, so pena de la imposición de severas sanciones disciplinarias. Del mismo modo, deberá cesar en su prác-tica de fotocopiar documentos en escrituras matrices.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no intervino.

 Admitido por este Tribunal al ejercicio de la abogacía el 11 de junio de 1969 y al del notariado el 12 de junio de 1970.


 Hemos incluido, como Apéndice A, los incisos de la escritura en los cuales el notario incurrió en la práctica antes descrita.


 Tal encomienda se efectuó mediante Resolución de 31 de enero de 1997.


 Adviértase que ninguno de estos artículos está relacionado con la redacción de escrituras matrices, sino que, por el contrario, disponen los requisitos relativos a la expedición de copias certificadas.


 Véase Regla 14(e) y (h) del Reglamento del Tribunal Supremo de Puerto Rico de 1 de mayo de 1996, 4 L.P.R.A. Ap. XXI — A.


 Véase S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. esp., San Juan, Ed. Publicaciones STP, Inc., 1995, pág. 8.50, donde se cita a P. Ávila Álvarez, Derecho Notarial, 6ta ed., Barcelona, Ed. Bosch, 1986, pág. 79.


 4 L.P.R.A. sec. 2055.


 Íd.


 4 L.P.R.A. sec. 2045.


 4 L.P.R.A. sec. 2050.


 4 L.P.R.A. sec. 2045.


 Como es sabido, la redacción de la escritura matriz puede llevarse a cabo a manuscrito, mediante el uso de maquinilla, procesadores de palabra o utilizando documentos o formas preimpresas. Lo importante es que éstas tienen que conformar un todo integrado.


 Véanse, además: In re Criado Vázquez, 155 D.P.R. 436 (2001); In re Díaz Ortiz, 150 D.P.R. 418 (2000).


 Así, pues, se permite que tal redacción sea en manuscrito, maquinilla o mediante el uso de cualquier otro mecanismo electrónico capaz de producir documen-tos indelebles y permanentes.


 30 L.P.R.A. sec. 2721. Este artículo dispone que el tipo mínimo para la subasta será el precio en que se haya tasado la finca en la escritura de constitución de hipoteca que se ejecuta.


 A tales efectos, véanse: In re Criado Vázquez, ante; In re Igartúa Muñoz, 153 D.P.R. 315 (2001); In re Bryan, Vargas, 150 D.P.R. 1 (2000); In re Capestany Rodríguez, 148 D.P.R. 728 (1999); In re Colón Ramery, 133 D.P.R. 555 (1993); In re Colón Muñoz, 131 D.P.R. 121 (1992); Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992); In re Cruz Cruz, 126 D.P.R. 448 (1990); In re Feliciano, 115 D.P.R. 172 (1984); Chévere v. Cátala, 115 D.P.R. 432 (1984); In re Meléndez Pérez, 104 D.P.R. 770 (1976).


 En su Art. 2 (4 L.P.R.A. sec. 2002), la Ley Notarial de Puerto Rico lo define como aquel “profesional del Derecho que ejerce una función pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extrajudiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales”. Este mismo artículo nos señala que la función notarial consiste en “recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal fin y conferirle autoridad a los mismos”.


 Citando a D. Winfried Kralik, El deber de informar del notario, 22(11) Anales de la Academia Matritense del Notariado 11 (1982).


 P. Ávila Álvarez, Estudios de Derecho Notarial, 4ta ed., Madrid, Ed. Montecorvo, 1973, págs. 402-403.


 Sobre este particular se ha señalado que
"... [e]l notario necesita, ante todo, ser jurista y tener agudo sentido jurídico, para lo que no bastan los conocimientos empíricos, y, por otra parte, llevar a la realidad de una composición literaria —el instrumento— las convenciones de las partes y los actos jurídicos que con su intervención realizan los particulares, para lo cual no es suficiente el conocimiento científico del Derecho —aim siendo muy nece-sario — , sino que ha de poseer una técnica, una manera de obrar, que es lo que *463constituye el arte de la redacción del instrumento, como el Juez ha de poseer el arte de dictar sentencias y el Letrado la oratoria aplicada al foro.” H. García García, Introducción a la técnica de la redacción de instrumentos públicos, Núms. 1-2 Rev. Der. Not. 257, 262 (1953).


 Sobre este particular, expresa Giménez-Amau que “[l]a actuación del nota-rio no se limita a crear una prueba preconstruida, sino que tiene una función inter-pretativa, aunque no sea judicial, de las normas legales”. E. Giménez-Amau, Intro-ducción al Derecho Notarial, Madrid, Ed. Rev. Der. Privado, 1944, pág. 47.


 p¿[tar a la verdad implica, además, una violación al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. XI. En lo pertinente, este canon señala: “El abogado *465debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas ...” (Énfasis suplido.)


 Precisamente “para evitar que un notario asevere, consciente o inconscien-temente, un hecho falso, este Tribunal le ha impuesto el deber de hacer las averi-guaciones mínimas que requieren las normas más elementales de la profesión y que en aquellas ocasiones en que tenga duda sobre lo expresado por el otorgante indague más allá de lo requerido comúnmente”. In re Vera Vélez, ante, págs. 8-9.


 Sanción que deberá ser depositada por el licenciado Davison Lampón, me-diante cheque certificado a nombre del Secretario de Hacienda, en la Secretaría del Tribunal, dentro del término de veinte días contado a partir de la fecha de la notifi-cación de la presente opinión y sentencia.